DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the formulas are blurred.  Much higher resolution black and white images (no greys) are required.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka24 (Espacenet English translation of JP 2013210624 A) in view of Hatanaka67 (Espacenet English translation of JP 2013209367 A).
Regarding claims 9, 11, Hatanaka24 teaches a polarizing plate (polarizer, para 3 of page 3) comprising a substrate (para 3 of page 3) and a polarizer (polarizing film, para 3 of page 3), wherein the polarizer has a polarizing layer having a thickness of 5 µm or less (1 µm to 5 µm, 3rd last para of page 15) in which a dichroic dye (3rd para of page 3) is oriented (dye molecule orientation, last para of page 23), and a maximum absorbance of the polarizer is at a wavelength of 550 to 700 nm (2nd para of page 4) which is within the claimed range of 380 to 760 nm.  
In addition, Hatanaka24 teaches that the dichroic dye includes: 
(i) a dye represented by formula (1) (para 4 of page 4 of translation, [9] of original document, page 34 of translation):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein Y is a group represented by one of formulas (Y1) and (Y2) (para 6 of page 4 of translation, [9] of original document, page 34 of translation):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

L is an oxygen atom or -NR- (para 6 of page 4, [9] of original document, page 34 of translation),

R1 is a group represented by one of formulas (R1-1), (R1-2) and (R1-3) (para 7 of page 4 of translation, [9] of original document, pages 34-35 of translation):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein each ma represents an integer of 0 to 10 (para 7 of page 4 of translation, [9] of original document, page 35 of translation),
R2 is a group represented by one of formulas (R2-1), (R2-2), (R2-3), (R2-4), (R2-5)
and (R2-6) (para 8 of page 4 of translation, [9] of original document, page 35 of translation):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and wherein each mb is an integer of 0 to 10 (para 7 of page 4 of translation, [9] of original document, page 35 of translation); and


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein n is 1 or 2 (last 3 paras of page 2 of translation, [8] of original document, page 33 of translation),
Ar1 and Ar3 each represents a group represented by one of formulas (AR-1), (AR-2), (AR-3) and (AR-4) (last 3 paras of page 2 of translation, [8] of original document, pages 33-34 of translation):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Ar2 is a group represented by one of formulas (AR2-1), (AR2-2) and (AR2-3) (last 3 paras of page 2 of translation, [8] of original document, page 34 of translation):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

A1 and A2 each represent a group represented by one of formulas (A-1) to (A-9) (last 3 paras of page 2 of translation, [8] of original document, page 34 of translation):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

and wherein mc is an integer of 0 to 10 (1st para of page 3 of translation, [8] of original document, page 34 of translation).
Hatanaka24 is silent regarding an amount of the absorbance in an absorption axis direction (A1) of Applicant, and an amount of the absorbance in a transmission axis direction (A2) of Applicant, and hence fails to specify that (A1) of Applicant is within a range of 0.3 or more and 1 or less, and that (A2) of Applicant is 0.001 or more and 0.10 or less.
However, Hatanaka67 teaches that the polarizer desirably has a high dichroic ratio of 25 or more, for the purpose of providing the desired high polarization performance (para 4 of page 14), and since Hatanaka67 teaches that the dichroic ratio is the ratio ((A2/A1), item 4 of page 24) of the amount of the absorbance in the absorption axis direction (A1 of Applicant) (A2, item 4 of page 24), and the amount of the absorbance in the transmission axis direction (A2 of Applicant) (A1, item 4 of page 24), the amount of the absorbance in the absorption axis direction (A1 of Applicant) is expected to overlap with the claimed range of 0.3 or more and 1 or less, and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an amount of the absorbance in the absorption axis direction (A1) that is within a range of 0.3 or more and 1 or less, and an amount of the absorbance in the transmission axis direction (A2) that is within a range of 0.001 or more and 0.10 or less, in the polarizing plate of Hatanaka24, in order to obtain the desired high dichroic ratio of 25 or more, resulting in the desired high polarization performance, as taught by Hatanaka67.
Regarding claim 10, Hatanaka24 teaches that the azobenzene site of the dye represented by formula (1) has trans geometric isomerism (para 5 of page 4).
Regarding claim 12, Hatanaka24 teaches that the polarizing layer (polarizing film, para 5 of page 7) comprises a polymer of a polymerizable liquid crystal compound exhibiting a smectic liquid crystal phase (para 5 of page 7).
Regarding claim 13, Hatanaka24 teaches that the alkyl group is selected from the group consisting of a methyl group, an ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, an isobutyl group and a t-butyl group. (para 6 of page 4).
Regarding claim 14, Hatanaka24 teaches that R1 is a group represented by one of the formulas (R1-2) and (R1-3) para 7 of page 4 of translation, [9] of original document, pages 34-35 of translation):
Regarding claim 15, Hatanaka24 teaches that in formula (R1-2), each ma represents an integer of 0 to 5 (para 7 of page 4).
2 is a group represented by one of the formulas (R2-2), (R2-5) and (R2-6) (para 8 of page 4 of translation, [9] of original document, page 35 of translation).
Regarding claim 17, Hatanaka24 teaches that in formulas (R2-1), (R2-2), (R2-3), (R2-4), (R2-5) and (R2-6) (para 8 of page 4 of translation, [9] of original document, page 35 of translation), each mb is 0 to 5 (para 8 of page 4).
Regarding claim 18, Hatanaka24 teaches that the azobenzene site of the dye represented by formula (2) has trans geometric isomerism (2nd last para of page 35).
Regarding claim 19, Hatanaka24 teaches that the dichroic dye is an organic dye (formulas (1-1) to (1-8), 3rd last para of page 4 of translation, para [0017] of original document, page 38 of translation; formulas (2-11) to (2-36), para 3 of page 6 of translation, paras [0033-0037] of original document, page 41 of translation).
Regarding claim 20, Hatanaka24 teaches that the polymerizable liquid crystal compound is a compound exhibiting a higher smectic liquid crystal phase (higher-order smectic phase, para 2 of page 9).
Regarding claim 21, Hatanaka24 teaches that L is an oxygen atom (para 6 of page 4, [9] of original document, page 34 of translation).
Regarding claim 22, Hatanaka24 teaches that the dye represented by formula (1) is a compound represented by one of formulas (1-1) to (1-8) (3rd last para of page 4 of translation, para [0017] of original document, page 38 of translation):





    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

nd last para of page 15).
	Regarding claim 25, Hatanaka24 teaches a circularly polarizing plate comprising the polarizing plate and a ¼ wavelength plate (para 6 of page 20).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka24 in view of Hatanaka67, as applied to claims 9-25 above, and further in view of Hatanaka51 (US 20150301251).
Hatanaka24, as modified by Hatanaka67, teaches the circularly polarizing plate comprising the polarizing plate and the ¼ wavelength plate, as described above.  Hatanaka24 is silent regarding relationships of a birefringence of the ¼ wavelength plate to light having a wavelength of 450 nm, a birefringence to light having a wavelength of 550 nm, and a birefringence to light having a wavelength of 650 nm.
 However, Hatanaka51 teaches that in a circularly polarizing plate comprising a polarizing plate and a ¼ wavelength plate ([0060]), a birefringence of the ¼ wavelength plate to light having a wavelength of 450 nm, a birefringence to light having a wavelength of 550 nm, and a birefringence to light having a wavelength of 650 nm, have a reverse wavelength dispersibility ([0063]) of ∆n(450)/ ∆n(550) < 1.00 since Re(450)/ Re(550) < 1.00 ((50) [0062]) and Re = ∆n(λ).d, the thickness d being a constant, which satisfies a relationship represented by expression (II) of Applicant, and a reverse wavelength dispersibility of 1.00 < ∆n(630)/ ∆n(550) since 1.00 < Re(630)/ Re(550) ((51) [0062]) and Re = ∆n(λ).d, the thickness d being a constant, and which, since the wavelength of 630 nm is right next to the claimed wavelength of 650 nm, is expected to be accompanied by a reverse wavelength dispersibility of 1.00 ≤ ∆n(650)/∆n(550) which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the ¼ wavelength plate of the circularly polarizing plate of Hatanaka24, with a birefringence to light having a wavelength of 450 nm, a birefringence to light having a wavelength of 550 nm, and a birefringence to light having a wavelength of 650 nm, that have a reverse wavelength dispersibility satisfying the relationships (II) and (III) of Applicant, in order to obtain an even polarization conversion for a light having each wavelength in the visible light range, resulting in the desired superior anti-reflection property, as taught by Hatanaka51.



Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782